Citation Nr: 1545750	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than September 11, 2009, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from July 1956 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon, which granted service connection for bilateral hearing loss, evaluated as noncompensable (zero percent), effective from September 11, 2009 (the date of the reopened claim for service connection).  The Veteran appeals only the effective date assigned for the grant of service connection for bilateral hearing loss.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream element of the noncompensable disability rating for bilateral hearing loss (i.e., the percent of the disability) that was assigned, that issue is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a January 2010 rating decision, the RO also granted service connection for tinnitus, evaluated as noncompensable (zero percent), effective September 11, 2009.  However, the Veteran's February 2010 Notice of Disagreement (NOD) expressed disagreement only with the effective date assigned for the grant of service connection for bilateral hearing loss, and this was the only issue addressed in the September 2013 Statement of the Case (SOC).

However, a February 2015 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the January 2010 rating decision that assigned a noncompensable rating and September 11, 2009, following the award of service connection for tinnitus.  The RO determined that the proper effective date for the award service connection, and the initial 10 percent rating assigned, was March 31, 2005 (date of the original claim for VA compensation benefits, which made reference to both a hearing condition and hearing loss).

The Veteran had requested a personal hearing in this appeal before a Veterans Law Judge at the RO.  However, the Veteran failed to appear for the hearing.  Accordingly, his request for a hearing is deemed to have been withdrawn.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's original claim for service connection for hearing loss was received on March 31, 2005, but appropriate notice of the duty to assist and notice of a September 2005 rating decision denying the claim were sent to an incorrect address and, as such, the March 31, 2005, claim remained open.


CONCLUSION OF LAW

The criteria for an effective date of March 31, 2005, for a grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by letter dated in November 2009, prior to the January 2010 rating decision which is appealed, and which advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  Moreover, this claim for an earlier effective date for service connection arises from a disagreement with the initial effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Governing Law and Regulations

In this regard, the assignment of effective dates of an award of compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.   Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The provisions of 38 C.F.R. § 3.400(b)(2)(i), which implement section 5110(a), provide in pertinent part:

	(2) Disability compensation- (i) Direct service connection ([38 C.F.R. §] 3.4(b)).  Day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later....

38 C.F.R. § 3.400(b)(2)(i).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

In the Veteran's original claim for service connection, VA Form 21-526, Application for Compensation and/or/ Pension, received on March 31, 2005, he requested service connection for hearing loss of the right ear, and also made reference to a hearing condition and hearing loss (which may be accepted a claim of service connection for bilateral hearing loss and tinnitus).  See VA Form 21-526, Part D: Pension, Section 1a, page 1 (date stamped received March 31, 2005); see also 38 C.F.R. § 3.151(a) (2005, 2015) ("A claim . . . for compensation may be considered a claim for pension; and a claim . . . for pension may be considered a claim for compensation").

The RO sent the Veteran VCAA notice to a street address in a city in Oregon.

The remaining relevant facts in this case were best summarized in the February 2015 rating decision assigning an earlier effective date for service connection for tinnitus, as of March 31, 2005.  In the February 2015 rating decision CUE, under 38 C.F.R. § 3.105(a), was found in the January 2010 rating decision's assignment of September 11, 2009, as the effective date for service connection for tinnitus.  It was further stated that 

[The Veteran] claim[ed] there was a CUE made in the assigned effective date for tinnitus.  We concede that the claim for hearing loss is inextricably intertwined with tinnitus.  [The Veteran] file[d] a claim for hearing loss that was received March 31, 2005.  On that application [the Veteran] stated that [] hearing loss was due to noise exposure onboard the USS Carter Hall while conducting fire arms training.  [The Veteran] also had submitted a copy of [his] DD Form 214 showing [his] MOS as BM 100Boatswains Mate, which is highly probable for noise exposure.  [The Veteran] state[d] the CUE was made in not providing [him] proper VCAA/duty to assist notice.  On the 21-526 [he] submitted [he] provided a physical address of [a street address of a town in Oregon].  [He] also provided an email address and a telephone number.  [The RO] sent [the Veteran a] VCAA letter to the [street] address and it was returned and marker as "no mail receptacle".  Review of the evidence that was used in [adjudicating] the March 2005 claim does not show [that the RO] sent [the Veteran] any correspondence to the PO Box [which was listed on the back of the VA Form] 21-4142 [which the Veteran] submitted with [his] claim in March 2005.  Further the evidence shows that [the RO] attempted to get [the Veteran's] address from White City VA Medical Center.  The inquiry shows [the RO] used an incorrect social security number and [the Veteran was] not found in the system.  The claim was then denied.  The rating decision and notification letter were returned as undeliverable.  

The February 2015 RO decision observed that under 38 C.F.R. § 3.103(a) a claimant has a right to written notice of a decision made on a claim.  However, such notice had not been given as to the September 2005 adjudication of the March 2005 service connection claim, which inextricably included tinnitus.  Thus, an effective date of March 31, 2005, was assigned for service connection and an initial 10 percent rating for tinnitus.  It was further noted that this was in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) (where a mailing to a claimant is returned to VA as undeliverable and the file discloses other possible and plausible addresses, VA must attempt to locate the Veteran at the alternative known address, and failure to do so rebuts the presumption of administrative regularity).

In sum, the RO found that because the Veteran was not notified of the September 2005 rating decision denying his March 2005 service connection claim, the September 2005 rating decision was not final and, so, the March 2005 claim remained pending. 

In this regard, the time period to appeal a VA decision does not commence, and a VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  When VA fails to adjudicated a claim, the claim remains pending.  See Fenderson v. West, 12 Vet. App. 119, 132 (1999); Holland (Sterling) v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam order).  It was also held that "Moody [v. Principi, 360 F.3d 1306, 1309 (Fed.Cir. 2004)] allows an appellant to allege CUE in a final effective-date decision on the theory that the RO in that final decision had failed to correctly identify which document was the appellant's claim for purposes of assigning an effective date under [38 U.S.C.] section 5110."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  

In either event, the factual basis as to which the RO applied its analysis in assigning an effective date of March 31, 2005, for the grant of service connection for tinnitus is the same factual basis with respect to the claim for an earlier effective date for service connection for bilateral hearing loss.  Moreover, there was no earlier formal or informal claim for service connection for hearing loss.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 99 (1992); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Board concludes that the analysis of the RO in the February 2015 decision was correct and is equally applicable in this appeal.  Accordingly, the Board finds that March 31, 2005, the date of receipt of the original claim, which was more than one year after discharge from the Veteran's active service, is the correct effective date for service connection for bilateral hearing loss.  


ORDER

Entitlement to an effective date of March 31, 2005, for the grant of service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


